Citation Nr: 1704637	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  14-00 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lower back disability.   


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the Army from April 1957 to October 1957 and from October 1961 to November 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 1979 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In a January 1979 rating decision, the RO denied service connection for a back condition.  The Veteran filed a timely Notice of Disagreement and perfected his appeal.  However, the matter was never transferred to the Board for adjudication.  Therefore, the matter did not become final and remains on appeal.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2015, the Board denied the Veteran's claim for entitlement to service connection for a lower back disability.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In June 2016, the Court issued a Memorandum Decision and a concurrent order vacating the March 2015 denial and remanding the Veteran's claim to the Board for reconsideration.  Specifically, the Court found that the Board's discussion of the January 2015 VA medical opinion was unclear.  It further found that it was "unclear whether the Board found that the opinion established that the preponderance of the evidence established that the Veteran's condition did not increase in severity or whether clear and unmistakable evidence established that any such increase was due to the natural progression of the [Veteran's] condition."  

In an October 2014 remand, the Board noted that the Veteran's lower back disorder, "increased in severity during [his second] period of active service (between October 29, 1961 and November 22, 1961)."  "This is plainly demonstrated by the fact that the Veteran was discharged from service for his back disorder after only 23 days of service in November 1961.  It is therefore presumed that the back disorder was aggravated during service."  The Board requested a medical opinion as to whether it was clear and unmistakable that the increase in severity was NOT beyond the natural progress of the preexisting back disability. 

In the January 2015 addendum, the examiner gave a detailed opinion concerning the Veteran's back disability.  He opined that the Veteran's back disability, which clearly and unmistakably preexisted service, was not aggravated beyond its natural progression by service.  The examiner noted that the Veteran did not aggravate his lower back condition since he only spent three weeks in service.  However, he noted the Board's October 2014 conclusion that the back disability was aggravated by service.  He clarified, "this presumption by the [Board] is not medically correct in this particular case."  He further explained,

Specifically, one cannot employ the fact that [the Veteran] was separated from service for his back condition as evidence of aggravation of the condition by service. . . The Veteran stated on his entrance examination that his back gave him 'slight trouble at times' and that 'my back hurt so I used a brace.'  These statements on face value appear innocuous and would not raise suspicion of a more serious condition by the examining physician.  Hence, his acceptance into the service.  However, an orthopedic consultation on 11/6/1961cast doubt on the apparent minor nature of the back condition and noted, 'since the [motor vehicle accident], persistent pain in lower back, occasionally radiating to right leg.  Pain increased by lifting heavy objects, running and ANY TYPE OF EXERCISE.  This statement gives an entirely different picture of the Veteran's back condition and indicates that the injury from the [motor vehicle accident] six month previous was serious and persisted up to the time of entry into service.  The Veteran had persistent pain in his back prior to entry, and any type of exercise could be expected to exacerbate it, be it prior to service or during his three weeks in service.  Had the Veteran been totally asymptomatic since his [motor vehicle accident] and then developed back pain in service, which persisted after separation, an argument could certainly be made that military service, no matter how brief, permanently aggravated the condition beyond expected progression of the disease. . . In summary, it is not appropriate in this case to use the fact that he was separated from service for his back condition as evidence that service permanently aggravated his beyond the expected progression of the disease.

Upon review of the evidence of record, including the January 2015 VA medical opinion, the Board finds that a remand is necessary to obtain an addendum opinion from the January 2015 examiner.  Although the examiner gave a detailed, well thought out opinion, his disagreement with the Board's conclusion that the Veteran met his burden in showing that his back disability increased in severity during his brief period of active service is incorrect.  

As a back disability was noted upon the Veteran's entry into active duty, the Veteran's claim of service connection for a lower back disability is being considered based on a theory of aggravation of a preexisting disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (explaining that "if a preexisting disorder is noted upon entry into service, the [V]eteran cannot bring a claim for service connection for that disorder, but the [V]eteran may bring a claim for service-connected aggravation of that disorder").  The burden lies with the claimant to establish that the evidence is at least in equipoise as to whether his condition increased in severity during service.  38 U.S.C.A. § 1153 (West 2015); 38 C.F.R. § 3.306(a) (2016); Wagner, supra.  The Board concedes that the Veteran met his burden.  Since the Veteran met this burden, then the burden shifts to VA to show lack of aggravation by establishing that the increase in disability was due to the natural progress of the condition.  38 U.S.C.A. § 1153 (West 2015); 38 C.F.R. § 3.306(b) (2016); Wagner, supra.  On remand, the January 2015 examiner (or a suitable substitute) should provide an opinion which addresses whether or not it is clear and unmistakable that the Veteran's preexisting back disability was not aggravated by service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the January 2015 examiner (or an appropriate medical professional).  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to offer an opinion as the following:

Whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing lower back disability WAS NOT aggravated (i.e., permanently worsened) during service; or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.
The January 2015 examiner provided a detailed opinion regarding the Veteran's preexisting back disability; however, the Veteran appealed the Board's denial of the claim for entitlement to service connection for a lower back disability to the Court of Appeals for Veterans Claims (Court).  The Court found that the Board's reliance on the January 2015 opinion was misplaced given the fact that in October 2014, the Board conceded that the Veteran's back disability increased in severity in service and the January 2015 opinion stated that such a concession was inappropriate.  For purposes of the opinion, the Board is requesting that the examiner concede that the Veteran's back disability increased in severity during his brief second period of service.  Based on this concession, the Board is asking that the examiner provide an opinion as to whether it was clear and unmistakable that this increase was due to the natural progress of the disability.   

2.  Ensure that the information provided in the examination reports satisfy the criteria above and, if not, return the report as insufficient.  Then, readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




